Citation Nr: 1401634	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected psychiatric disability and/or coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, that, in pertinent part, denied service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).  A March 2008 rating decision granted service connection for PTSD, and identified the Veteran's service-connected psychiatric as anxiety disorder, major depressive disorder and PTSD.  A November 2010 Board decision granted service connection for CAD.  

This matter was previously before the Board in November 2010, June 2011 and August 2012, when it was remanded for additional development.  The case is now before the Board for final appellate consideration.

Throughout the appeal period, the Veteran has made it clear that he contends that his hypertension is due to service-connected disability.  He has not contended, and the evidence does not suggest, that his hypertension had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).


FINDING OF FACT

The Veteran's hypertension was not proximately caused or aggravated by service-connected psychiatric disability and/or CAD.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of a service-connected psychiatric disability and/or CAD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for secondary service connection was provided in a September 2006 letter.  Accordingly, the duty to notify has been fulfilled with respect to direct service connection. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in November 2011 and a VA medical opinion was obtained in August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and medical opinion in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

In light of the VA examination and medical opinion, the Board finds that the development requested by the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran generally contends that he incurred hypertension as a result of his service-connected psychiatric disability or CAD.    

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension as secondary to service-connected psychiatric disability and/or CAD.   

Medical records reflect that the Veteran currently has hypertension.  

In a January 2006 statement, a private physician stated that he had been treating the Veteran since February 2002.  The Veteran had been a patient in that office since July 1997.  The physician stated that the Veteran's CAD and hypertension were "somewhat premature and may in some way be related to his PTSD."  

The Board finds that the January 2006 private statement is too speculative to support the Veteran's claim.  VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The November 2011 VA examination report provides the medical opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the most likely etiology of the Veteran's hypertension was primary (or benign essential) hypertension.  The etiology of this type of hypertension was known, and represents the most common type of hypertension by far.  He referred to the website uptodate.com  He noted that there was no medical evidence of secondary hypertension.  

The examiner also stated that the Veteran's hypertension was not proximately caused or aggravated by a service-connected disability.  He noted that there did exist some literature on the correlation between PTSD and hypertension.  He found several articles, but none seemed to support this idea.  He said that a causal relationship between PTSD and hypertension was not generally accepted.  He based this on his review of updtodate.com.  

In an August 2012 medical opinion, the same VA examiner stated that he had reviewed additionally received evidence.  He stated the opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) aggravated by his service-connected anxiety disorder, major depressive disorder, PTSD and CAD, either alone or in the aggregate.  

He explained that CAD can be aggravated by hypertension, but there was no evidence in the medical literature that CAD aggravates hypertension.  As far as the Veteran's mental health issues were concerned, based on records reviewed, they appeared to be doing well.  An occasional sleeping pill and no other medications were presently required for management of the problems.  No mental health clinic visits were noted since October 2008.  The general trend of the records was that the Veteran was doing pretty well from a mental health standpoint. In order for his service-connected mental health problems to be aggravating his hypertension, one would expect to see more than mild and intermittent psychological signs and symptoms shown in the record.  If there was not much problem with the service-connected conditions, one would not expect them to be aggravating the Veteran's hypertension.  To look at it another way, as the Veteran's mental health conditions had improved, one would expect his hypertension to also improve, if the service-connected problems were aggravating the hypertension. However, the Veteran's blood pressure numbers in CPRS do not reflect this.  The examiner stated that this was an argument against aggravation of the Veteran's non-service-connected hypertension by his mental health problems (alone or in the aggregate, or combined with CAD).  

The Board finds that the November 2011 and August 2012 VA medical opinions constitute highly probative evidence against service connection on a secondary basis.  The examiner explained his opinions with reference to medical principles and the Veteran's post-service medical history, including psychiatric treatment records.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the assertions by the Veteran in support of the claim.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the contentions that the Veteran's service-connected psychiatric disability and/or CAD proximately caused or aggravated his hypertension do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected psychiatric disability and/or CAD proximately caused or aggravated his hypertension) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed hypertension symptoms during or after the development of psychiatric disability and/or CAD.  The Board finds any such assertions to be credible.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of the service-connected psychiatric disability or CAD, as establishing the diagnosis and etiology of his hypertension.  As such, the Board finds that the Veteran's assertions are outweighed by the November 2011 and August 2012 VA medical opinions addressed above. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to service-connected psychiatric disability and/or CAD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for hypertension, claimed as secondary to service-connected psychiatric disability and/or CAD, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


